Russell, C. J.,
concurring specially. I fully agree to the judgment of the court. While an exception to the direction of a verdict must be sustained if there is any evidence which would sustain a finding to the contrary of that directed by the court, nevertheless it is not error to direct a verdict when, applying the law to the evidence in the case in question, no otber verdict than that directed could be lawfully rendered by a jury. In the ea.se at bar the facts stated by the plaintiff in error in her testimony merely established a case of misplaced confidence by which the plaintiff was overreached; but this testimony, even if credited by the jury, would not have authorized a finding in her favor, in the absence of any evidence that the receiver appointed by the court had been properly authorized to procure the loan which was the basis of the plaintiff’s intervention.